ALLOWANCE
Claims 1-18 are allowed. Claims 1 and 10 are the Independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS filed 1/6/202 has been considered and entered by the Examiner.
The following is an examiner’s statement of reasons for allowance: The claims describe collecting at a data store having digital content items a user profile, content consumption, historical click and recommendation information associated with a plurality of users. A server converts each digital content item having unstructured text into a multidimensional feature set. The server also generates a multi-dimensional user context vector based on the profile, consumption and click information of a particular user which is then used along with the historical recommendation information to train a MAB classification model having multiple arms. Each arm associated with a single digital content item and used to generate a linear upper confidence bound coefficient vector (UCB). A new user context vector is received and processed by the MAB classification model to generate content prediction interaction scores associated with each arm. A score meeting a threshold value is selected along with its content item and send for presentation to the new user to which a response is received and used to update the arms of the classification model and its coefficient vectors (UCB). These feature leverage historical user consumption data and profile information for enhancing artificial intelligence reinforcement learning thereby improving new content item recommendations.
The prior art of He (U.S. Pub 2017/0103413) cited in the 1449 dated 1/6/2020 teaches generating content recommendation using a multi-arm Bandit having individual recommendation algorithms (see abstract). In paragraph 11 He addresses the cold-start problem resulting form the 
The prior art of Li (U.S. Pub 2015/0051973) cited in the 1449 dated 1/6/2020 teaches personalization of news article recommendations using user feature information and sets of coefficients corresponding to an item (see abstract). Li teaches using generated scores associated with a content item for generating a recommendation. Further in paragraph 55 teaching that the algorithm includes selecting an arm having the highest upper confidence bound (UCB). In paragraphs 69-70 Li disclose use of historical data pertaining to users for generating content recommendations including behavior, demographic features including click behavior. Li however fails to teach or suggest that a combination of user profile, consumption and click information are used to train a MAB classification model having arms with upper confidence bound vectors that are modified based on new user interactions determined from scores meeting a threshold value.
In addition Independent claim 1 describes a “System for...” the system itself comprises hardware in the form of a server computing device that includes a processor and memory as described in paragraph 28 of the published version of the specification and is therefore considered to be statutory under 35.U.S.C. 101.
Furthermore none of the cited art teaches or suggest the claimed features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee 

Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kalaboukis et al. (U.S. Pub 2019/0394511) discloses “System And Methods For Generating And Presenting Content-Based Summaries And Recommendations”
Li et al. (U.S. Pub 2012/0016642) discloses “Contextual-Bandit Approach To Personalized News Article Recommendations”
Cao et al. (U.S. 10,878,451) discloses “Change Point Detection In A Multi-Armed Bandit Recommendations System”
Narang Yogesh, Recommender systems using LinUCB: A contextual multi-armed bandit approach, Published Apr. 18, 2020, Towards Data Science, pgs. 1-8 (pdf)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/26/2022